DENY and Opinion Filed October 7, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                               No. 05-21-00808-CV

             IN RE SUNCOAST POST-TENSION, LTD., Relator

           Original Proceeding from the County Court of Law No. 4
                            Dallas County, Texas
                    Trial Court Cause No. CC-21-02901-D
                        MEMORANDUM OPINION
                   Before Justices Schenck, Nowell, and Garcia
                            Opinion by Justice Garcia

      In its September 20, 2021 petition for writ of mandamus, relator challenges

the trial court’s August 12, 2021 order granting a verified petition requesting

deposition to investigate potential claims filed by the Real Party in Interest, Edgar

Berrios, under Texas Rules of Civil Procedure 202. Entitlement to mandamus

relief requires relator to show that the trial court clearly abused its discretion and

that he lacks an adequate appellate remedy. In re Prudential Ins. Co., 148 S.W.3d

124, 135–36 (Tex. 2004) (orig. proceeding).
      Based on our review of the petition and record, we conclude relator has

failed to demonstrate an entitlement to mandamus relief. Accordingly, we deny

the petition for writ of mandamus. See TEX. R. APP. P. 52.8(a). We deny relator’s

motion for emergency temporary relief as moot.




                                          /Dennise Garcia/
                                          DENNISE GARCIA
                                          JUSTICE
210808F.P05